Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19 Page 1 of 46

 

EXHIBIT NO. 4

 
Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 2 of 46

‘ OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, P.C.

QO gletree Attorneys at Law
« 111 Monurnent Circle, Suite 4600
D eC cInsS Indianapolis, IN 46204
, Telephone; 317,916,1300

Facsimile: 317.916.9076
www.ogletree,cam

Christopher C, Murray
(317) 916-2533
christopher. murravw@ogleiree.com

November 13, 2019

t

 

Via Certified Mail , : 70h BS4¥0 OOO0 a&4h chad
Brooks Amiot ~~Emergent BioSolutions Inc. ,
Jackson Lewis P.C, c/o CSC-Lawyers Incorporating Service Company,
2800 Quarry Lake Dr., Suite 200 Registered Agent
Baltimore, MD 21209 7 St. Paul Street, Suite 820

Baltimore, MD 21202

RE: Request for Records — BioConvergence LLC d/b/a Singota Solutions

Dear Sir or Madam:

Please be advised that this law firm is currently involved in the lawsuit captioned
BioConvergence LLC d/b/a Singota Solutions v. Jaspreet Attariwala, Case No, 1:19-cv-01745-
SEB-TAB, in the United States District Court, Southern District of Indiana, Indianapolis Division,
We represent the plaintiff in this case and you have not been sued nor are you a party to the lawsuit,
Based on documents and other information provided during the course of this lawsuit, we believe
that you may have relevant information,

Enclosed please find a Subpoena to Produce Documents and a Request for Production of
Documents and Records to a Non-Party. We would appreciate receiving certified copies of any and
all records listed in the request. Also enclosed is a copy of the Court’s Stipulated Protective Order
and Order for Inspection of Computers and Electronic Information Storage Devices as referenced in
the requests.

Lastly, for your convenience, please find enclosed a Declaration of Business Custodian for
the purpose of certifying these records, If there is any fee associated with the photocopying of these
records, please forward a statement of such costs to me and I will see that you are promptly paid for
such costs,

Please note the Subpoena requests your response by Wednesday, November 27, 2019,
Should you have any questions, please feel free to contact me.

Very truly yours,
OGLETREE DEAKINS‘LAW FIRM

CHRISTOPHER C, MURRAY GA
Enclosures

ce: Justin A, Allea, Esq (Via Electronic Mail; w/o encls.)
Paul L. Jefferson, Esq./Erik C. Johnson, Esq. (Via U.S, Mail; w/encls,)

Jody M. Butts, Esq./Cyntha A, Bedtick, Esq, (Via US, Mail; w/encls.)
40716922.1

Adanta * Austin * Bedin (Germany) * Birningham « Boston * Charleston * Chadotte * Chicago ™ Cleveland » Columbia * Dallas » Denver Detroit Metro * Greenville
Houston * Indiasapolis * Jackson « Kansas City * Las Vegas * London (England) « Los Angeles * Memphis » Mexico City (Mexico) * Miami « Milwaukee » Minneapolis
Monistown * Nashville * New Odeans = New York City * Oklahoma City « Orange County « Paris (France) » Philadelphia » Phoenix » Pitsburgh « Portland » Raleigh « Richmond
St Louis * St. ‘Thomas » Sactamento = San Antonio * San Diego « San Francisco # Seattle * Stamford * Tampa « Toronto (Canada) * ‘Toxrance * Tucson » Washington

 
Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19 Page 3 of 46

AO 88B (Rey. 02/14) Subpoena to Produce Documents, Information, or Objects or to Pormlt Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT
for the

Southern District of Indiana

BIOCONVERGENCE LLC d/b/a SINGOTA SOLUTIONS,

 

Plaintiff?

Vv. Civil Action No. 1:19-cv-01745-SEB-TAB

JASPREET ATTARIWALA, et al.
Defendant

Net ae ee Nee ee See”

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION i

 

 

 

 

Brooks Amiot, Jackson Lewis P.C, Emergent BloSolutions, inc. ;
To] 2800 Quarry Lake Drive, Sulte 200 cfo GSC Lawyers Incorporating Sarvice Company, Registered Agant i
Baltimore, MD 212019 7 St. Paul Street, Sulte 820, Balttmore, MD 21202 ;

(Name ofperson to whom this subpoena is directed)

i Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See attached "Request for Productlon of Documents and Records to a Non-Party"

Place: Ogletree Deakins Nash Smoak & Stewart, P.C. Date and Time:
Aitn: Christopher C, Murray, 1909 K Street NW, Ste. 44/27/2019 5:00
1000, Washington D.C., 20006 v mpm

( Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on if,

 

Place: Date and Time:

 

 

The following provisions of Fed. R. Civ. P. 45 are attached —- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so,

Date: 11/19/2019
CLERK OF COURT
OR 7

Signature of Clerk or Deputy Clerk Attorney's signature

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) _ Defendant
BloConvergance LLC d/b/a Singata Solutions, Christopher C. Murray Esq., , who issues of requests this subpoena, are:

Ogletree, Deakins, Nash, Smoak & Stewart, F.C, 114 Monument Cir, Ste 4600, Indlanapalis, IN 46204, 317.916.1300,

christopher. murray@odletreedeakins.com

Notice to the person who issues or requests this subpoena

If this subpoena commands the production of documents, electronically stored information, or tangible things or the

inspection of premises before trial, a notice and a copy of the subpoena must be served on cach party in this case before

itis served on the person to whotn it is directed, Fed. R. Civ. P. 45(a)(4).

 
 

Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19 Page 4 of 46

AO 88B (Rey, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit inspection of Premises ina Civil Action (Page 2}

Civil Action No, 1:19-cv-01745-SEB-TAB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

Ltecelved this subpoena for (name of individual and title, fany)

on. (date)

of 1 served the subpoena by delivering a copy to the named person as follows:
Certified Mail, Return Receipt Requested —
on. (date) 11/43/2019 5 or

CT J returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed. by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0,00

I declare under penalty of perjury that this information is true. J
Date: 1iMs/20t9 Loo a ho JET.

“ / S&ever's signature / /

Christopher C. Murray, Aiorney

 

Printed name and title

OGLETREE, DEAKINS, NASH, SMOAK & STEWART P.C.
111 Monument Clr., Sulte 4600
Indianapolis, IN 46204

Server's address

Additional information regarding attempted service, etc.:

 
 

Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19 Page 5 of 46

AO 88B (Rey. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(e) Place of Compliance.

(i) For a Trial, Hearing, ov Deposition, A svopoona may command a
person to altend a trial, hearing, or deposition only as follows:
(A) within [00 miles of where the petsou resides, is employed, or
regularly tvansacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the pexson
(i) is a party or a party's officer; or
(ii) is commanded {o attend a trial and would not iour substantial
expense,

(2) For Other Discovery, A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspested,

(a) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden ov Expense; Sanctions. A paxty ox attorney
responsibfe fox issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney's fees—on a party or attorney who
fails to comply.

(2) Contutand to Produce Muaierials or Permit Inspection,

(A) Appearance Not Required. A petson commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of prentises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial,

(B) Objections. A person commanded to produce documents or tangible
things or to permii inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. Han objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nora party’s officer from
significant expense resulting from compliance,

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(D fails to allow a reasonable time to comply;

Gi) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iil) requires disclosure of privileged ax other protected matter, ifno
exception of waiver applies; or

Civ) subjects a person to undue burden,

(B) hen Permitted, To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disglosing a trade segret or ofher confidential research,
development, or commercial information; or

(il) disclosing an unretained expert's opinion or information that does
not describe apecifie occurrences in dispute and results from the expert's
study thet was not requested by a party,

(C) Specifying Conditions as an Alternative, In the circumstances
described in Rule 45(d)\(3)(B), the comt may, instead of quashing or
modifying a subpoena, order appearance or produotion under specified
conditions if the serving party;

(i) shows 4 substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(i) ensures that the subpoenaed person will bs reasonably compensated,

(ec) Duties in Responding to a Subpoena,

(1) Producing Documents or Electronically Stored Information, These
procedures apply to producing documents or electronically stored
information:

(4) Documents, A person responding fo a subpoena to produce documents
imust produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand,

(B) Forin for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in ¢ form or forms in
which it is ordinarily maintained or in # reasonably usable form or forms,

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electranically stored
information in more than ons form.

(D) Inaceessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
fiom sources that the person tdentifies as not reasonably accessible because
of undue burden ot cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If thaf showing is
inade, the court may nonetheless order discovery from such sources ifthe
requesting party shows pood cause, considering the limitations of Rule
26(b\(2)(C), The court may specify conditions for the discovery.

Q) Clalning Privilege or Protection.

(A) Information Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material musi:

(i) expressly make the clain; and

(ii) describe the nature of the withheld documents, communications, or
tangible things tn 4 manner that, without revealing information itself
privileged or protected, will enable the partigs to assoss the claim,

(B) Information Produced. If information produced in vesponse to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the elaim and the basis for it, After being
notified, a party must promptly return, sequester, or destroy the specified
information and any capies it has; must not use or disclose the Information
until the claim is resolved: must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim, The person who
produced the information must preserve the information until the clain is
resolved,

(g} Contempt,

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it,

 

For access to subpoena materials, see Ped. R, Civ, P, 45(a) Committee Note (2013).

 

 

 

 
 

Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19 Page 6 of 46

CERTIFICATE OF SERVICE

L hereby certify that on November 13, 2019, a copy of the foregoing was served via first
class, U.S. mail on the following:

Paul L, Jefferson

Erik C, Johnson

McNeely Stephenson.

143 W. Market Street, Suite 600-A
Indianapolis, TN 46204

Jody M. Butts

Cyntha A, Bedrick

McNeely Stephenson

2150 Intelliplex Dr., Suite 100
Shelbyville, IN 46176

OGLETRER, DEAKINS, NASH, SMOAK &
STEWART, P.C.

111 Monument Circle, Suite 4600

Indianapolis, Indiana 46204

Telephone: 317.916.1300

Facsimile: 317.916.9076

christopher. murray@ogletree,com

Labia tAly

 

 
Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19 Page 7 of 46

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

 

 

INDIANAPOLIS DIVISION
BIOCONVERGENCE, LLC, )
)
Plaintiff, )
)
vs. } Civil Action No, 1:19-cv-01745-SEB-TAB
)
JASPREET ATTARIWALA AND )
SIMRANJIT JOHNNY SINGH a/k/a )
SIMRANIIT J, ATTARIWALA a/k/a }
SIM J, SINGH, )
. )
Defendants, )
REQUEST FOR PRODUCTION OF DOCUMENTS
AND RECORDS TO A NON-PARTY
TO: Brooks Amiot Emergent BioSolutions Inc.
Jackson Lewis P.C, clo CSC-Lawyers Incorporating Service Company,
2800 Quarry Lake Dr., Suite 200 Registered Agent
Baltimore, MD 21209 7 St. Paul Street, Suite 820

Baltimore, MD 21202
BioConvergence LLC d/b/a Singota Solutions (“Singota” or “Plaintiff’), by counsel and
pursuant to Federal Rules of Civil Procedure 34 and 45, hereby requests production of a certified
and authenticated copy of the following documents, records, and tangible things for inspection
and copying, to OGLETREE, DEAKINS, NASH, SMOAK & STEWART P.C,, c/o Christopher
C. Murray, 1909 K Street NW, Suite 1000, Washington, D.C, 20006, within fourteen (14) days
from the date of this request for production.

DEFINITIONS

1. “Emergent” means Emergent BioSolutions, Inc,, and any of its parents,

subsidiaries, affiliates, employees, officers, agents, attorneys, or others acting on its behalf. This

 

 
Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19 Page 8 of 46

includes any third parties under the direction of Emergent or working for the benefit of Emergent
such as consultants, staffing agencies, and recruiters.

2. “Attariwala” means Jaspreet Attariwala, the defendant in this lawsuit, and any of
her agents, attorneys, or others acting in concert with her or on her behalf.

3. “Singota” means BioConvergence, LLC d/b/a Singota Solutions, the plaintiff in
this lawsuit, and any of its parents, subsidiaries, affiliates, employees, officers, agents, attorneys,
or others acting on its behalf.

4, “Client” means any actual or potential customer, buyer, purchaser, or consumer of
any product or service offered by or potentially to be offered by Emergent or Singota, including
but not limited to, pharmaceutical, biotechnology, animal health, and medical device contract
development and manufacturing organization (““CDMO”) services and contract manufacturing
organization (“CMO”) services.

5, “Documents” means all documents and electronically stored information (“ESI”)
stored in any medium from which information can be obtained either directly or, if necessary,
after translation into a reasonably usable form. The definition includes, but is not limited to,
writings, drawings, graphs, charts, photographs, sound recordings, images, data and data
compilations, records, correspondence, depictions, photographs, and tangible things, whether
signed or unsigned, in draft or final form, an original or a copy, in the possession, custody, or
control of Emergent, This definition includes the full scope of documents and things
discoverable under Federal Rules of Civil Procedure 26, 34, and 45, and is used in its broadest
sense to include items, whether printed, recorded, microfilmed, or electronically, optically, or
magnetically stored, or reproduced by any process, or written or produced by hand, This

definition includes, but is not limited to, ESI stored on or in tape, electronic facsimile, electronic

 
 

Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19 Page 9 of 46

and computer storage media and devices (such as computer discs or hard drives), mobile devices,
(such as smart phones, tablets or iPads), cloud storage, cloud accounts, email, and social media
sites that is in Emergent’s actual or constructive possession, custody, or control, This definition
includes the original item, any copy thereof if the original is not available, and all copies that
differ in any respect from the original, including copies containing any notation, underlining,
marking or information not on the original.

6. “Communication(s)” means, without limitation, any effort to convey information,
whether oral or written, including but not limited to, conversations, correspondence, exchanges
of written or recorded information, face-to-face meetings, electronic, facsimile, and telephone
communications, text messages, instant messages, and messages conveyed through social media,
including but not limited to, Facebook, Twitter, and LinkedIn.

7. “Relating to” and “reflecting” mean directly or indirectly discussing,
demonstrating, evidencing, or alluding to the general subject matter identified in the request.

INSTRUCTIONS

i, A protective order has been entered in this case, A copy is enclosed with these
requests, Pursuant to the protective order, Singota designates all Documents, including data, that
reflect any of Singota’s trade-secret or confidential information as “CONFIDENTIAL —
ATTORNEYS’ EYES ONLY,” including, but not limited to, any Documents reflecting the
identity of Singota’s clients, prospective clients, or the trade secrets or confidential information
belonging to those clients and prospective clients. Pursuant to the protective order, Emergent
shall clearly label all such Documents, including data, “CONFIDENTIAL ~ ATTORNEYS’
EYES ONLY,”

2. On March 4, 2019, the court entered an Agreed Order for Inspection of
Computers and Electronic Information Storage Devices, which is enclosed. A copy is enclosed,

3

 
Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 10 of 46

Singota proposes that Emergent agree to follow this same protocol for the inspection of

computers and devices as requested below.

3, Please produce all electronic data and Documents in native format and include all

associated metadata and embedded data.

REQUESTS
REQUEST NO. 1: All Documents, including but not limited to emails, LinkedIn
messages, and other electronic messages, received by Emergent from Attariwala prior to

February 11, 2019, including, but not limited to, those received by Patrick DePalma,

RESPONSE:

REQUEST NO, 2: All Documents, including but not limited to emails, LinkedIn
messages, and other electronic messages, sent by Emergent to Attariwala prior to February 11,
2019, including, but not limited to, those sent by Patrick DePalma.

RESPONSE:

REQUEST NO. 3: All Documents relating to Attariwala’s seeking employment with
and application for employment with Emergent, including, but not limited to, emails, LinkedIn
messages, text messages, applications, resumes, correspondence, interview agendas and notes,

and meeting notes,

RESPONSE:

REQUEST NO. 4; All Documents relating to Attariwala’s hiring by Emergent,
including, but not limited to, offers of employment, documents reflecting negotiations over

employment terms, and Attariwala’s acceptance of offer.

4

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 11 of 46

RESPONSE:

REQUEST NO.5: All Documents, including emails, provided by Attariwala to
Emergent prior to February 11, 2019, identifying any Client or potential Client, including, but
not limited to, all Documents provided in response to Patrick DePalma’s request to Attariwala on
February 6, 2019, for a Singota client list,

RESPONSE:

REQUEST NO. 6; All Documents, including emails, provided by Attariwala to
Emergent after February 11, 2019, identifying any Client or potential Client.

RESPONSE:

REQUEST NO.7:; All Documents reflecting any information provided by Attariwala
to Emergent at any time identifying any Client or potential Client, including but not limited to
entries into any customer/client relationship management database or similar system for tracking
prospective Clients, entries into any contacts lists, and data loaded onto any computer, smart
phone, or other device used by Attariwala.

RESPONSE:

REQUEST NO. 8: The job title and description for the position sent to Attariwala by
DePalma in October 2018.

RESPONSE:

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 12 of 46

REQUEST NO, 9: — All job descriptions for position(s) held by Attariwala at Emergent.

RESPONSE:

REQUEST NO. 10: Documents sufficient to show all services and products of
Emergent which Attariwala has had any involvement directly or indirectly in offering to Clients
and prospective Clients, including during any time when she has been “onboarding,” in training,
or shadowing others,

RESPONSE:

REQUEST NO. 11: Documents sufficient to show ‘the terms and conditions of
Attatiwala’s employment by Emergent, including but not limited to, employment agreements
and any Documents describing Attariwala’s compensation, including documents describing the
conditions for any bonuses and commissions for which she may be eligible.

RESPONSE:

REQUEST NO, 12: Produce for inspection all computers used by Attariwala while she
has been employed by Emergent,

RESPONSE:

REQUEST NO. 13: Produce for inspection all electronic storage devices used by
Attatiwala while she has been employed by Emergent.

RESPONSE:

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 13 of 46

REQUEST NO, 14: All emails and electronic messages sent by Attariwala from any
non-Emergent account to Emergent or any employee of Emergent, including but not limited to,
emails and messages from Attariwala’s Singota email account, Gmail account, Hotmail account,
and LinkedIn Account.

RESPONSE:

REQUEST NO. 15: Produce for inspection all electronic storage devices provided by
Attariwala to Emergent.

RESPONSE:

REQUEST NO. 16: Produce for inspection all devices used by Attariwala during the
course of her employment with Emergent to access any email account or cloud account,
including, but not limited to, Gmail, Hotmail, OneDrive, DropBox, Googledoes, and Box,

RESPONSE:

REQUEST NO. 17; Documents sufficient to show the geographic territory or territories
to which Attariwala has been assigned or in which she has performed any work, including during
any time when she is “onboarding,” in training, or shadowing others,

RESPONSE:

REQUEST NO. 18: Documents sufficient to show all Emergent employees whom
Attariwala has “shadowed” and with whom she has trained.

RESPONSE:

 
Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 14 of 46

REQUEST NO. 19: Documents sufficient to show the identity of Attariwala’s
supervisor(s) throughout her employment by Emergent.

RESPONSE:

REQUEST NO. 20; Documents sufficient to show the identity of Attariwala’s peers in
Emergent’s business development function throughout her employment by Emergent.

RESPONSE:

REQUEST NO, 21: All Documents reflecting any communications between Attariwala
and Patrick DePalma prior to February 11, 2019.

RESPONSE:

REQUEST NO. 22: All Documents reflecting communications between Attariwala and
Patrick DePalma at any time describing Attariwala’s actual or anticipated duties on behalf of
Emergent,

RESPONSE:

REQUEST NO. 23: Documents sufficient to show all meetings at which any Client or
prospective Client was present and in which Attariwala participated in any capacity, including as
part of her “onboarding,” training, or shadowing of other Emergent employees, inchiding but not
limited to calendar entries, meeting invites, emails, notes, agendas, and reports,

RESPONSE:

 

 
Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 15 of 46

REQUEST NO. 24; All Documents reflecting Attariwala’s declining to participate in
any meeting with a Client or prospective Client as a result of her Employment Agreement with
Singota,

RESPONSE:

REQUEST NO. 25: Afl Documents reflecting Attariwala’s declining to participate in
any communication, including, but not limited to, internal meeting, discussion, email exchange,
or other written exchange, that related to a Client or prospective Client as a result of her
Employment Agreement with Singota.

RESPONSE:

REQUEST NO. 26: Documents sufficient to show all conference calls and online
meetings (for example, by Skype) with any Client or prospective Client in which Attariwala
participated in any capacity, including as part of her “onboarding,” training, or shadowing of
other Emergent employees, including but not limited to calendar entries, meeting invites, emails,
notes, agendas, and reports.

RESPONSE:

REQUEST NO. 27; All Documents reflecting Attariwala’s declining to participate in
any telephone call and online meeting (for example, by Skype) with a Client or prospective
Client as a result of her Employment Agreement with Singota,

RESPONSE:

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 16 of 46

REQUEST NO, 28: All Documents reflecting Attariwala’s declining to participate in
any other interaction with a Client or prospective Client as a result of her Employment

Agreement with Singota.

RESPONSE:

REQUEST NO. 29: Documents sufficient to show all training, “onboarding,” and
shadowing of others in which Attariwala has engaged during her employment with Emergent.

RESPONSE:

REQUEST NO, 30: Documents sufficient to show the duration during which
Attariwala has engaged in “onboarding,” training, and shadowing of others while employed by
' Emergent,

RESPONSE:

REQUEST NO. 31: Documents sufficient to show all duties performed by Attariwala
during her employment by Emergent between the date of her hire and the present.

RESPONSE:

REQUEST NO. 32: All agreements between Emergent and Attariwala.

RESPONSE:

10

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 17 of 46

REQUEST NO. 33: All Documents, including emails, that Attariwala drafted
identifying any prospective Client for Emergent’s services or products,

RESPONSE:

REQUEST NO. 34: All Documents, including emails, that reflect any information
- provided by Attariwala to Emergent with respect to any Client or prospective Client for
Emergent’s services and products.

RESPONSE:

REQUEST NO. 35; All Documents relating to any of the Singota Clients and
prospective Clients identified by Attariwala in ber email dated February 6, 2019, to Patrick
DePalma, including but not limited to Documents reflecting any interactions between Emergent
and such Clients and prospective Clients.

RESPONSE:

REQUEST NO. 36; All Documents reflecting any business development opportunities
identified in whole or in part by Attariwala.

RESPONSE:

REQUEST NO. 37: All Documents relating to any investigation Emergent conducted

as a result of Emergent’s receipt of Singota’s counsel’s January 18, 2019, correspondence

14

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 18 of 46

addressed to Atul Saran, including, but not limited to, notes of discussions with Attariwala and
communications with Attariwala relating to the investigation.

RESPONSE:

REQUEST NO. 38: All Documents relating to Attariwala’s allegation that Singota
tortiously interfered with any contract between Emergent and Attariwala.

RESPONSE:

REQUEST NO. 39: All Documents reflecting any efforts by Emergent to protect
Singota’s trade secrets and confidential and proprietary information.

RESPONSE:

REQUEST NO. 40: All Documents reflecting any effort by Emergent to verity
Attariwala’s compliance with its February 11, 2019, agreement with Attariwala,

RESPONSE:

REQUEST NO, 41: All Documents Emergent has received from the following email

accounts:
i, Jessic.attariwala@singota.com
ii, Jsainil @gmail.com
ii. Jsainil @hotmail.com
iv. simandjessie@gmail.com
v. simjsingh@gmail.com

12

 
Case 1:19-mc-00205-RDM Document1-5 Filed 11/27/19

vi,
vil,
vill,

ix,

XL
xii,
xh,
xiv,
xY,
XVI,
xvil.
xvii.

XIX.

RESPONSE:

REQUEST NO. 42: All Documents received from Attariwala or reflecting information
received from Attariwala relating to Signota’s regulatory, quality, business, technical and

operational processes, procedures, pricing and costing related to the SA25 Vanrx Aseptic Filling

Process,

RESPONSE:

REQUEST NO, 43: All Documents received from Attariwala or reflecting information

received from Attariwala relating to Signota’s regulatory, quality, business, technical and

simjsingh@outlook.com
sim@sikhcoalition.org
sattariwala@gmail.com
simesq@icloud.com.
Sjs297@georgetown.edu
lawgiq@gmail.com
SOllemnis@hotmail.com
SOllemnis@icloud.com
SOllemnis@me.com
contact@simjsingh.com
info@attariwala.com
info@honeyji.com
honeyjiscorp@gmail.com

jattariwala6@gmail.com

13

Page 19 of 46

 

 
Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 20 of 46

operational processes, procedures, pricing and costing other than related to the SA25 Vanrx
Aseptic Filling Process,

RESPONSE:

REQUEST NO, 44: All Documents reflecting any communication or representation
made by Attariwala to Emergent about the duties she performed for Singota.

RESPONSE:

REQUEST NO. 45: All Documents, including data, transferred or uploaded to
Emergent’s electronic storage devices or computer networks at any time by Attariwala or by
others reflecting information provided by Attariwala.

RESPONSE:

REQUEST NO. 46: All Documents, including data, belonging to Singota provided to
Emergent by Attariwala.

RESPONSE:

REQUEST NO. 47: All Documents, including data, derived from Singota Documents
ot data.

RESPONSE:

REQUEST NO. 48; All Documents, including data, relating to any Client or
prospective Client identified to Emergent (including, but not limited to, to Patrick DePalma and

to any of Attariwala’s other colleagues at Emergent) by Attariwala at any time, including but not

14

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 21 of 46

limited to via email, reports, presentations, notes, uploads to any Client or customer management
system, or orally,

RESPONSE;

REQUEST NO. 49: All Documents, including data, reflecting any actions taken by
Emergent with respect to any Client or prospective Client identified to Emergent by Attariwala at
any time, including but not limited to Documents sufficient to show any pitches made, projects
won or lost, invoices issued, and payments received.

RESPONSE:

REQUEST NO. 50: Documents sufficient to show Attariwala’s progress towards
eatning any bonuses, commissions, or other incentives over the course of her employment at
Emergent.

RESPONSE:

REQUEST NO. 51: All Documents reflecting any work. Attariwala has performed or
assisted in performing with respect to Clients and prospective Clients, including developing
proposals and plans and contributing to, or commenting on, proposals and plans drafted by
others.

RESPONSE:

REQUEST NO. 52: All Documents reflecting projects, proposals, and bids that
Attariwala has refrained from working on due to her employment agreement with Singota.
RESPONSE:

15

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 22 of 46

REQUEST NO. 53: All Documents reflecting any information that Attariwala provided
to Emergent with regard to service pricing, competitor information, business planning, lists of
contact names, or companies to contact regarding CDMO services.

RESPONSE:

REQUEST NO. 54: Documents sufficient to show all accounts Emergent has provided
ot given access to Attariwala that allow for the storage of data, including but not limited to email
accounts, cloud accounts (both internal and external), customer/client relationship management
systems, project management systems, client management systems, and project quoting systems.

RESPONSE:

REQUEST NO. 55: Documents sufficient to show any indemnification agreements
between Emergent and Attariwala.

RESPONSE:

REQUEST NO. 56: Documents sufficient to show any agreement to pay attorneys’ fees
in this matter between Emergent and Attariwala.

RESPONSE:
REQUEST NO. 57: All Documents reflecting Attariwala’s alleged damages from any

alleged breach by Emergent of any contract with Attariwala,

RESPONSE:

16

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 23 of 46

REQUEST NO. 58: All Documents containing lists provided by Attariwala to
Emergent identifying Clients, prospective Clients, and business opportunities,

RESPONSE:

REQUEST NO, 59: Documents sufficient to identify all systems and databases used by
Emergent to track prospective Clients, including but not limited to systems for client/customer
relationship management, project management, client management, and project quoting,

RESPONSE:

REQUEST NO, 60: Documents, including data, sufficient to identify all information
added to the systems and databases identified in response to Request 56 by Attariwala directly or
indirectly.

’ RESPONSE:

REQUEST NO, 61: Documents sufficient to show all Emergent computers, computer
systems, electronic storage devices, and electronic accounts used by or accessed by Attariwala as
a result of her employment or in the course of her employment by Emergent.

RESPONSE:

17

 

 
Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 24 of 46

 
 

Respectfully i
MLA] C A.

Christopher C. Nantay, Atty, No. 2622.1 449
Susan H, Jackson, Atty. No, 0090924 (QH)
Justin A. Allen, Atty, No. 31204-49
OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C,

111 Monument Circle, Suite 4600
Indianapolis, Indiana 46204

Telephone: 317.916.1300

Facsimile: 317.916.9076

christopher. murray@ogletree,com

susan jackson@ogletree,com

Justin, allen@ogletree.com

CERTIFICATE OF SERVICE

I hereby certify that on November 13, 2019, a copy of the foregoing was served via first
class, U.S. mail on the following:

Paul L, Jefferson.

Erik C. Johnson

McNeely Stephenson

143 W, Market Street, Suite 600-A
Indianapolis, IN 46204

Jody M. Butts
Cyntha A. Bedrick
McNeely Stephenson

2150 Intelliplex Dr., Suite 100
Shelbyville, IN 46176 Mb A Af.

OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.

111 Monument Circle, Suite 4600

Indianapolis, Indiana 46204

Telephone: 317.916.1300

Facsimile: 317,916,9076

christopher. murray@ogletree.com

 

40100981.3

18

 

 
Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 25 of 46

Case 1:1.9-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 1 of 12 Pagelb # 1543

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
BIOCONVERGENCE, LLC, )
Plaintiff, 5
vs. Civil Action No. 1:19-cv-01745-SEB-TAB
JASPREEBT ATTARIWALA,
Defendant. 5

STIPULATED PROTECTIVE ORDER
IL INTRODUCTION
The parties, by their undersigned counsel, pursuant to Fed, R, Civ. P. 26(c)(1), hereby
stipulate to the following provisions of this Court’s Uniform Stipulated Protective Order subject
to a number of agreed changes to adapt the order to the needs of this case,
IL, SCOPE OF PROTECTED INFORMATION
tn the course of discovery in this action and any other production of information, the parties
may be required to produce information that constitutes, in whole or in part, protected information
such as trade secrets, non-public research and development, commercial or financial information,
ot other information that may cause harm to the producing party or a non-party. The parties
anticipate production of the following categories of protected information: non-public business
records the disclosure of which could result in competitive or economic harm to the parties and to
non-parties,
IIL, DESIGNATION OF PROTECTED INFORMATION
A. Scope: This Order governs the production and handling of any protected

information that is disclosed in this action, Any patty or non-party who produces protected

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 26 of 46

Case 1:19-cv-01745-SEB-TAB Pocument 26 Filed 06/07/19 Page 2 of 12 PagelD # 1544

information in this action may designate it as “Confidential” or “Confidential — Attorneys’ Eyes
Only” consistent with the terms of this Order. In addition, any party may designate information
produced by any other party or non-party that reflects the designating parties’ non-public
information as “Confidential” or “Confidential — Attorneys’ Byes Only” by providing written
notice of the designating party’s claiming protected status for the information to all other parties.
“Designating Party” therefore means the patty or non-party who so designates the protected
information, regardless of which party or non-party produces the information; “Receiving Party”
means any patty ot non-party with access to information designated as “Confidential” or
“Confidential - Attorneys’ Eyes Only” by another party.’ Whenever possible, the Designating
Party must designate only those portions of a document, deposition, transcript, or other material
that contain the protected information and refrain from designating entire documents. Regardless
of any designations made hereunder, the Designating Patty is not restricted from use or disclosure
of its own protected information in any way. In addition, any party may move to modify or seek
other relief from any of the terms of this Order if it has first tried in writing and in good faith to
resolve its needs or disputes with the other party(ies) pursuant to the terms of this Order and $.D.

Ind, L.R. 37-1.

 

B, Application to Non-Parties: Before a non-party is given copies of designated
information as permitted hereunder, it must fixst sign the acknowledgment to be bound to these
terms that is attached hereto as Exhibit A: if it fails to do so, the parties to this action must resolve

any such dispute before making disclosure of designated information as permitted hereunder to the

 

| It is possible that a party may produce information that is designated as confidential by another party, in which case
the producing party will be deemed the “Receiving Party” for purposes of this Protective Order with respect to that
information,

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 27 of 46
Case 1:19-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 3 of 12 PagelD # 1545

non-party. If a non-party wishes to make designations hereunder, it must first sign the
acknowledgment to be bound to these terms that is attached hereto as Exhibit A,

C, Timing and Provisional Protection: Designations may be made at any time. To
avoid potential waiver of protection hereunder, the Designating Party should designate information
at the time of production or disclosure, including on the record during the taking of any testimony,
Deposition testimony will be deemed provisionally protected for a period of 45 days after the
transcript is released fo the parties by the court reporter or 15 days after any errata to a deposition
transcript is served, whichever is later, although the parties may agree at any time to different
timelines of provisional protection of information as Confidential or Confidential-Attorneys’ Eyes
Only as part of one or more specific depositions, To retain any designations beyond the provisional
period, a Designating Party must designate specific pages and lines of deposition testimony before
the provisional period has expired. Such designations must be made in writing so that all counsel
and court reporters may append the designation to all copies of the transcripts.

D. Manner of Designation: Information may be designated hereunder in any
reasonable manner or method that notifies the Receiving Party of the designation level and
identifies with specificity the information to which the designation applies, If made verbally, the
Designating Patty must promptly confirm in writing the designation, Whenever possible, the
Designating Party should stamp, affix, or embed a legend of “CONFIDENTIAL” or
“CONFIDENTIAL ~ ATTORNEYS’ EYES ONLY” on each designated page of the document or
electronic image. Information produced on disks, flash drives, thumb drives, or other electronic
storage media may be designated by labeling the disks, flash drives, thumb drives, or other
electronic storage media as “Confidential” or “Confidential ~ Attorneys’ Eyes Only” prior to

production, In the event a Receiving Party generates any hard copy or printout from any such

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 28 of 46

Case 1:19-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 4 of 12 PagelD #: 1546

disks, flash drives, thumb drives, or other electronic storage media, that party must mark each page
“Confidential” or “Confidential — Attorneys’ Eyes Only.” Moreover, if a Receiving Party
produces information designated “Confidential” or “Confidential - Attorneys’ Eyes Only” by any
other party or non-party, the Receiving Party will matk the copies of such information in its
possession as “Confidential” or “Confidential ~ Attorneys’ Eyes Only.”
IV. CHALLENGES TO DESIGNATED INFORMATION

Tn the event that a Receiving Party disagrees at any time with any designation(s) made by
the Designating Party, the Receiving Party must first try to resolve such challenge in good faith on
an informal basis with the Designating Party pursuant to $D, Ind. L.R. 37-1. The Receiving Party
must provide written notice of the challenge and the grounds therefor to the Designating Party,
who must respond in writing to the challenge within [5 days. At all times, the Designating Party
carries the burden of establishing the propriety of the designation and protection level. Unless and.
until the challenge is resolved by the parties or ruled upon by the Court, the designated information
will remain protected under this Order, The failure of any Receiving Party to challenge a
designation does not constitute a concession that the designation is proper or an admission that the
designated information is otherwise competent, relevant, or material,
VY, LIMITED ACCESS/USE OF PROTECTED INFORMATION

A. Restricted Use: Information that is produced or exchanged in the course of this
action and designated under this Order may be used solely for the preparation, trial, and any appeal
of this action, as well as related settlement negotiations, and for no other purpose, without the
written consent of the Designating Party. No designated information may be disclosed to any
person except in accordance with the terms of this Order, All persons in possession of designated

information agree to exercise reasonable care and best efforts with regard to the custody, use, or

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 29 of 46

Case 1:19-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 5 of 12 Pagelb # 1547

storage of such information to ensure that its confidentiality is maintained. This obligation
includes, but is not limited to, the Receiving Party providing to the Designating Party prompt
notice of the receipt of any subpoena that seeks production or disclosure of any designated
information so that the Designating Party may seek an order quashing the subpoena and/or other
remedy and reasonable assistance from such Receiving Party opposing such disclosure and/or
seeking other limitations on disclosure, Such Receiving Party shall cooperate fully to apply the
obligations hereunder to such disclosure. If, after providing such notice and assistance as required
herein, the Receiving Party is subject to a legal order to disclose any “Confidential” or
“Confidential — Attorneys’ Eyes Only” information, such Receiving Party to whom such legal
order applies shall disclose no more than that portion of the “Confidential” or “Confidential —
Attorneys’ Eyes Only” information which such legal order requires the Receiving Party to disclose
and shall make reasonable efforts in good faith to obtain assurances from the applicable
court or agency that such information will be afforded confidential treatment. Any use or
disclosure of Confidential or Confidential — Attorneys’ Eyes Only Information in violation of the
terms of this Order will subject the disclosing person, party, or non-party to sanctions. Nothing in
this Order limits the damages or injunctive relief that a Designating Party may seek for any use or
disclosure of Confidential or Confidential — Attorneys’ Eyes Only Information in violation of the
terms of this Order.

B. Access to “Confidential” Information: The parties and all persons subject to this
Order agree that information designated as “CONFIDENTIAL” may only be accessed or reviewed
by the following:

1. The Coutt, its personnel, and court reporters;

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 30 of 46
Case 1:19-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 6 of 12 PagelD # 1548

2, Counsel of record for any party in this action and their employees who assist
counsel of record in this action and are informed of the duties hereunder;

3, The parties, including their agents and employees who are assisting or have
reason to know of this action, so long as each such agent or employee has signed
the acknowledgment to be bound to these terms that is attached hereto as
Exhibit A;

4, Experts or consultants employed by the parties or their counsel for purposes of
this action, so long as the expert or consultant is not a business competitor of
the Designating Party and each such expert or consultant has signed the

acknowledgment to be bound fo these terms that is attached hereto as Exhibit

 

A; and
5. Other witnesses ot persons with the Designating Party’s written consent or by
court order.

Cc. Access to “Confidential — Attorneys’ Eyes Only” Designations: The parties and
all persons subject to this Order agree that information designated as “CONFIDENTIAL —
ATTORNEYS’ EYES ONLY” may only be accessed or reviewed by the following:

i, The Court, its personnel, and court reporters;

2, Counsel of record for any party in this action and their employees who assist
counsel of record in this action and are informed of the duties hereunder;

3, To the individually named defendant(s) and to agents, officers or employees of
Plaintiff BioConvergence LLC d/b/a Singota Solutions (“Plaintiff”), all of whom must sign the
acknowledgment to be bound to these terms that is attached hereto as Exhibit A, but only to the

extent necessary for each party’s attorneys to advise and consult with the party for purposes of this

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 31 of 46
Case 1:1.9-cy-01745-SEB-TAB Document 26 Filed 06/07/19 Page 7 of 12 PagelD # 1549

action, provided that the disclosure is made in the presence of the attorney, and the individual
is not permitted to retain any copies of the information in any form whatsoever designated
as “Confidential — Attorney’s yes Only”;

4, Experts or consultants employed by the parties or their counsel for purposes of this
action, so long as any the expert or consultant is not a business competitor of the Designating Party
and each such expert or consultant signs the acknowledgment to be bound to these terms that is
attached hereto as Exhibit A and only to the extent necessary to prepare for and/or render an
opinion in this action; and

5. Other witnesses or persons to whom the Designating Party agrees in writing in
advance of disclosure or by court order,

D. Review of Witness Acknowledgments: At any time and for any purpose, including
to monitor compliance with the terms hereof, any Designating Party may demand to review all
copies of Exhibit A in any Receiving Party’s possession, The Receiving Party must, within 3
business days of the demand, provide all such copies to the Designating Party making the demand,
Notwithstanding the foregoing, if the Receiving Party has retained an expert whose identity has
not yet been disclosed to the Designating Party, the Receiving Party may generically identify how
many acknowledgments that it has in its possession attributable to non-disclosed experts, whose
acknowledgements must later be provided contemporancously with any reports issued by one or
more of said experts. Ifa Receiving Party is not required to disclose the identity of any consulting
experts, it may not be compelled to produce any acknowledgments from those experts to the
Designating Party. However, if the Designating Party provides to the Court evidence of breach of
this Order, the Court will require an in camera production of all acknowledgments held by a

Receiving Party in order to determine breach and enforce this Order,

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 32 of 46
Case 1:19-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 8 of 12 PagelD # 1550

E, Non-Waiver Effect of Designations: Neither the taking of, nor the failure to take,
any action to enforce the provisions of this Order, nor the failure to object to any designation, will
constitute a waiver of any party’s claim or defense in this action or any other action or proceeding,
including but not limited to a claim or defense that any designated information is or is not
confidential, is or is not entitled to particular protection, or embodies or does not embody
information protectable by law.

B, In-Court Use of Designated Information: If information designated pursuant to this
Order will or may be offered in evidence at a hearing or trial and cannot be presented in redacted
form to remove designated information, then the offering party must give advance notice to the
party of non-party that designated prior to offering the information so that any use or disclosure
may be addressed in accordance with the Court’s case-management or other pre-trial order, or by

‘ amotion in imine.

Nothing in this Order shall be construed as a waiver by a party of any objections that may

be raised as to the admissibility at trial of any evidentiary materials.

Vi. CLAW-BACK REQUESTS

 

A. Failure to Make Designation: If, at any time, a party or non-party discovers that it
produced or disclosed protected information without designation, it may promptly notify the
Receiving Party and identify with particularity the information to be designated and the level of
designation (the claw-baclc notification). Within 30 days of receiving the claw-back notification,
the Receiving Party must (1) certify to the Designating Party it has appropriately marked or, if
substitute production is provided, destroyed all unmarked copies that it received, made, and/or
distributed; and (2) if it was practicably unable to mark or destroy any information because

disclosures occutred while the Receiving Party was under no duty of confidentiality under the

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 33 of 46

Case 1°19-cv-01745-SEB-TAB Document26 Filed 06/07/19 Page 9 of 12 PagelD # 1551

terms of this Order regarding that information, the Receiving Party must reasonably provide as
much information as practicable to aid the Designating Party in protecting the information,
consistently with the Receiving Party’s attorney-client, work-product, and/or trial-preparation
privileges.

B. Inadvertent Production of Privileged Information: If, at any time, a party discovers
that it produced information that it reasonably believes is subject to protection under the
attomey/client, work-product, or trial-preparation privileges, then it must promptly notify each
Receiving Party of the claim for protection, the basis for it, amend its privilege log accordingly,
and comply with Fed. R. Civ. P. 26(b)(5). Whenever possible, the producing party must produce
substitute information that redacts the information subject to the claimed protection, The
Receiving Party must thereupon comply with Fed, R. Civ. P. 26(b)(5) as to the information subject °
to the claimed protection. The parties must also comply with $.D. Ind, L,R. 37-1 before seeking
Conrt intervention to resolve any related dispute,

VIE = DURATION/CONTINUED RESTRICTIONS

A. Handling of Designated Information Upon Conclusion of Action: Upon conclusion
of this action, including all appeals, the Designating Party(tes) is/are responsible for ensuring that
any party or person to whom the party shared or disclosed designated information in this action
returns or destroys all of its copies, regardless of the medium in which it was stored. Within 60
days after the later of dismissal of this action or expiration of all deadlines for appeal, the Receiving
Party(ies) must certify to each Designating Party that all designated information hereunder has
been destroyed by all parties and witnesses for whom that patty is responsible, No witness or party
may retain designated information that it received from any other party or non-party under this

Order; only counsel of record are the authorized agents who may retain one copy for their

10

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 34 of 46

Case 1:19-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 10 of 12 PageiD #: 1552

respective legal files, and who must also describe to the Designating Party the extra steps taken to
seal its legal file containing paper and/or electronic copies of the designated information so that it bi
is not accessed, used, or disclosed inconsistently with the obligations under this Order. This
provision. does not apply to the Court or Court staff.

B. Continued Restrictions Under this Order: The restrictions on disclosure and use of
confidential information and penalties for any unauthorized disclosure or use survive the |
conclusion of this action,

VIL. REQUESTS TO SEAL

A. Filing Documents Under Seal: The parties shall comply with Local Rule 5-11
when filing material designated as protected information pursuant to this order. Over-redaction
of documents sought to be maintained under seal may result in the denial of a motion to seal.

B. Challenging “Confidential” Designations: Prior to the filing of any motion seeking

to challenge the designation of information as “Confidential” or “Confidential - Attorneys’ Eyes

 

Only” as set forth in Section TV above, the parties will request a telephonic conference with the
Magistrate Judge to discuss the issue, following which the contesting party may move for an order
removing or altering the “Confidential” or “Confidential - Attorneys’ Eyes Only” designation with :
regard to such document(s),

sf Christopher C. Murray s/Paul L, Jefferson (by consent)

Christopher C. Murray, Atty. No, 26221-49 Paul L. Jefferson, Atty. No. 23939-49
OGLETREB, DBAKINS, NASH, SMOAK & MCNEELY STEPHENSON

STEWART, P.C., 143 W, Market Street, Suite 600-A
LiL Monument Circle, Suite 4600 Indianapolis, IN 46204
Indianapolis, Indiana Paul. Liefferson@msth.com

46204 Telephone: 317,825,5302

Facsimile: 317.825.5109
Attorneys for Defendant
christopher, murray@oeletree,. com
Telephone:
317.916.1300

il
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 35 of 46

Case 1:19-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 11 of 12 PagelD #: 1553

Facsimile: 317.916.9076
Attorneys for Plaintiff

PROTECTIVE ORDER APPROVED AND SO ORDERED,

we (<A

Tim A. Baker
United States Magistrate Judge
Southern District of Indiana

Date: 6/7/2019

 

Distribution to all counsel of record via ECF.

12

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 36 of 46

Case 1:19-cv-01745-SEB-TAB Document 26 Filed 06/07/19 Page 12 of 12 PagelD # 1554

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
BIOCONVERGENCE, LLC, }
Plaintiff,
VS. Civil Action No. 1:19-cy-01745-SEB-TAB
JASPREET ATTARIWALA,
Defendant,

AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
The undersigned acknowledges having been provided with and having read the “Uniform
Stipulation Protective Order” in this matter (“Protective Order’). The undersigned further agrees
he/she (i) is bound under the Protective Order, (i) will comply with all of its provisions, and (ii)
is subject to the jurisdiction of the Court for all purposes arising under the Protective Order,

including enforcement of its terms.

Dated:

 

 

WITNESS

387497387.1

13

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 37 of 46

STATE OF INDIANA ) IN THE MONROE CIRCUIT COURT
) 88:

COUNTY OF MONROE) causeno. Dotp\-|Q02-VL DODD

BIOCONVERGENCE LLC d/b/a

)

SINGOTA SOLUTIONS }
. )

Plaintifé )

)

v. )

)

JASPREET ATTARIWALA )
)

Defendant. )

)

4

[AGREED] ORDER FOR INSPECTION OF COMPUTERS
AND ELECTRONIC INFORMATION STORAGE DEVICES

The.Court has entered a Preliminary Injunction Order (“PI”):

* ordering Defendant Jaspreet Attatiwala “Defendant” or “Attariwala”), and anyone acting
in concert or participation with her, within twenty-four (24) hours of issuance of this
Order fo turn over to Plaintiff BioConvergence LLC d/b/a Stngota Solutions (“Plaintiff
or the “Company”) (a) all documents, data, and other materials (including without
limitation all copies or reproductions of such documents, data, or materials, tapes, floppy
disks, backup copies, and other forms of electronic stotage media) which constitute,
contain or are derived from Confidential Information; (b) all other documents, notes,
work product and other materials (including without lintitation copies or reproductions of
such documents, notes, work product or materials) connected with or arising aut’ of
Attariwala’s employment with the Company; (c) any computer and computer software,
pager, cell phone, personal digital assistant or other technological or communication

device provided by the Company; .(d) any security devices and information such as keys,

4206181

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 38 of 46

access cards, usernames and passwords related to the Company; and (6) any and all other
property of the Company; and
* ordering that within twenty-four (24) hours after the issuance of this order, Attatiwala,
and anyone acting in concert or participation with her, shall make available for inspection
by Rebecca Green of The ESI Teain any and all personal computers, hard drives, or other
electronic storage devices and media devices, including servers, email accounts, cloud
accounts, cell phones, smart phones, and tablets, used to store electronic information in
her possession, custody or control, including, but not limited to, all computers, devices,
accounts, and media identified by Ms. Green pursuant to her analysis of Ms. Attariwala’s
electronic storage media. Ms. Green, acting as an officer of the court, shall conduct an
inspection of these devices, media, accounts, and computers in accordance with this
Order
In, addition, Plaintiff BioConvergence LLC d/b/a Singota Solutions (“Plaintiff’ or the
“Company”) anticipates serving discovery seeking the production ‘and inspection of certain
Accounts and Devices capable of storing certain electronically stored information (“ESI”). To
effectuate the Court’s PI order and to facilitate ESI discovery, the Court orders the following
terms and conditions regarding the inspection of the ESI contained within the Accounts and
Devices produced by Defendant: ,
1, "ESI Storage Locations" refers to the personal computer(s), hard drives, flash
drives, thumb drives, any and all other devices and media used to store electronic information,

and any and all storage locations, such ag email, cloud storage locations, and any service where
electronic information can be stored, produced by the Defendant.

2. Rebecca Green of ESI. Team ("Green") is appointed to inspect the ES] Locations
pursuant to the terms of this Agreement, Green shall acknowledge her receipt and acceptance of
the terms contained in this Agreement by signing the acknowledgement attached hereto as
Exhibit A, ‘ :

 

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 39 of 46

t

3. The Defendant shall make available for inspection any and all Storage Locations,’
including all Accounts and Devices used to store electronic information in her possession,
custody ar control, including, but not limited to, all computers and devices which may contain
ESI relevant in the matter or was connected to a personal computer or device which is known to
contain ESI responsive in the matter.

4, The Defendant will not access any Storage Location prior to turning them over to
Green. Connecting to Accounts and Devices, even for the purposes of “checking it” may alter
the metadata.

5, Green has proposed, and will follow, the protocol set forth below:
PROTOCOL
IDENTIFICATION OF ORIGINAL EQUIPMENT AND STORAGE LOCATIONS

1. Electronically Stored Information (ESD can be stored in multiple locations.

a. Computers, laptops, USB devices, external hard drives, and tablets will contain
data.

b. A Smartphone or cell phone will contain data,

i. ESI from the smartphone or cell phone may be stored on computers where
the Smartphone or cell phone has been connected through a USB port,
Bluetooth, or other wireless connections. _

ii. The Smartphone’s ESI may be stored on associated Cloud accounts,

c, Email related ESI may be synchronized to the server of an Email provider such as
Google, Yahoo, Apple, or Microsoft, etc.

d. Social media related BST may be posted and stored on the server of the Social

Media provider such as Facebook, Twitter, Instagram, etc,

e. HSI from the Storage Locations can be transferred to any cloud storage location,
such as DropBox, OneDrive, iCloud, Google Drive, ete.

{ Messages may be automatically synchronized to other devices, such as tablets,

laptops and computers through Account Linking functions.

2, All efforts will be made by the Defendant to identify the Storage Locations which may be
storing ESI responsive to the matter,

3, Because ESS can be transferred inadvertently as well as intentionally, the Defendant will
identify all ESI Storage Locations which may contain ESI responsive in the matter.

a, Identify all computers the Defendant has used.

. i. This will include home.and third-party computer systems,

‘ ii, It may be that an employer’s systems will be identified.

iii. If ESI responsive to the matter is contained in a personal ematl or cloud
account and the, account was accessed from her employer's computer
systems, that enaployer’s computer systems will be identified.

b, Identify all USB Devices the Defendant has used to store ES] which may be
responsive in the matter,

c. Identify all computers to which Smartphones, cell phones, or tablets, have been
connected via a USB port.

 

 

 

 
 

 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 40 of 46

i, This may include computers not owned by the Defendant.

d. Identify all cloud accounts used by the Defendant.

e. Identify all email accounts used by the Defendant.

i. This may include email accounts provided by employers as they could be
synchronizing to computers, Smartphones, tablets or cell phones,

f£. Identify all. social media accounts used by the Defendant.

g. Identify all cloud storage accounts used by the Defendant.

h. Identify all other electronic devices including, but not limited to, tablets, laptops,
entertainment systems, gaming systems, printers, copiers, etc.

i, For example, Apple TV can remotely access and display content from
folders found on Apple devices. Thus, that content, can be cached on the
Apple TV device.

4,. Examination of the ESI stored on the Storage Locations identified in protocol may lead to
the identification of other Storage Locations which may be storing potentially responsive
BSI. :

a. Upon that identification, those Storage Locations will be considered identified
under this protocol and subject to the collection, examination and production
phases of this protocol.

5. A list of the Storage Locations, including but not limited fo all Devices and Accounts,
will be complied by the Defendant and will be provided to all counsel and to Green
within 48 hours of the parties’ agreoment to this protocol,

DEFENDANT TO ALLOW DEVICES AND ACCOUNTS TO BE EXAMINED BEFORE
ACCESS

6. The Defendant shall not access any Storage Location where ESI responsive in the matter
may be contained until Green can complete her examination of that specific storage
location.

7. Green will determine the order of priority that Storage Locations will be examined based
on information supplied by Defendant.

a, Ifno EST responsive to the matter is located, Green. will communicate to the
Defendant and all counsel that, based on the search parameters provided to her, no:
ESI responsive in the matter was identified.

b. IfEST is identified, the Defendant shall not access the Storage Location until
Green, can remove the ESI from the Storage Location.

COLLECTION AND PRESERVATION —- CONTROL and ANALYSIS COPIES

Collection of ESI from Storage Locations which are Devices

8. Devices identified as potentially storing the ESI will be turned over to Green to catry out
the tasks set forth in this protocol.

9, The portable electronic storage devices will be delivered to Green by overnight delivery.
The personal computers produced for inspection subject to this protocol shall be made
available for mitror imaging of the hard drive shall be delivered to Green by overnight
delivery.
 

 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 41 of 46

10. Industry standard tools, methodologies, and/or best practices will be used to collect the
ESI from the devices in a sound manner preserving the ESI content and its metadata.
a. The original hard drive, device, or media will be used as the source for mitror
images as identified in the Preservation section below,
b. Once the preservation copies are complete, the hard drive, device, or media will
be sealed and placed in a documented chain-of-custody,
ec, The original portable electronic storage, device, or media will be stored in the ESI
Team vault for a periad of time as defined by an agreement between the parties.
d. If Singota’s Confidential Information, Protective Information, Trade Secrets or
Property, as defined in the Temporary Restraining Order or Preliminary
Tnjunction is found on any mirror image of a hard drive, device, or media the
patties will meet and confer In good faith to develop a protocol for the permanent
removal of Singota’s Confidential Information, Protective Information, Trade
Secrets, and/or Property. If agreement cannot bé reached, either party may seek
the intervention of the court.
e, Mirror images of the Storage Media will be made at the ESI Team offices.
i. The original Storage Media will serve as the control copy which will be
placed in the ESI Team vault.
ii, One copy will become the analysis copy which will be used for the
processes coritained in this protocol.

PROCESSING OF ANALYSIS COPY
11. The analysis copy will be processed with AccessData’s Forensic Toolkit (TK) or other
appropriate forensic tools, depending upon the device and data types.

a, This processing will organize everything on the Computers and Storage Media
into a searchable database.

b. This processing makes it possible to search the contents for keywords, file types,
dates, etc,

c. Processing will take approximately 24 to 48 hours depending upon the size of the
Computers and Storage Media.

Collection of ESI fiom Storage Locations which are Accounts
12. Access to the accounts identified as potentially storing the EST will be granted to Green
to carry out the tasks set forth in this protocol.

a, For any Account (Email, Cloud Storage, Web Storage, etc.) which has accessed or
contains the ESI, the Defendant’s use of the Account(s) should céase
immediately,

b, The provider of the account services will be identified @Cloud, Google, Dropbox,
Yahoo, Microsoft, etc.) to Green.

c. The username of the account will be provided to Green.

d, The password of the account will be provided to Green.

e, The username and password for each Account should be disclosed to Rebecca
Greon of ESI Team either via email (rgreen@theESlteam.com), voicemail (317-
§27-0002), or a combination.of them both.

 

 
 

 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 42 of 46

f. The accounts will be accessed to collect the EST contained on the accounts using
industry accepted tools, methodologies, and/or best practices.

Preservation of Collected EST

13, One copy of the original device or account will serve as the control copy which will be
placed in the ES] Team vault.

14, The second copy will become the analysis copy which will be used for the remaining
processes contained in this protocol.

15, Mirror images of the server hard drives will be made at an agreed upon location.

16, Best practices will be used to copy all email and cloud storage locations identified as
potentially containing the EST.

EXAMINATION

17, The collected ESI will be examined using industry accepted tools, methodologies, and/or
best practices.

a, Search criteria will be applied to identify potentially responsive ESI.

{8. If the examination identifies other Storage Locations, not yet disclosed by the Defendant
and which may potentially contain the responsive ESI, those Storage Locations will be
considered identified for the purposes of this protocol.

a. Those newly identified devices will be produced and collected as set forth in this
protocol and subject to the tasks set forth in this protocol,

b. Those newly identified accounts will be produced and collected as set forth in this
protocol and subject to the tasks set forth in this protocol.

19, Green will analyze the activity for the following possibilities

a, The presence of Singota information.

b. The access of Singota information.

c. The transfer of Singota data to another device or storage location, including a
personal computer, or another portable device or media such as USB drive, CD,
DVD, ete.

d. Forwarding of Singota information to another party via email or some other
electronic transfer means,

e. Printing of Singota information which would make the information now portable
via paper,

£ The deletion of information

20, If Singota data is located, Green will make a recommendation for removing the EST from
the Defendant’s.devices or accounts,

a, Any recommendations will consider the volume of the ESI, the replacement cost
of the device, and the cost for separating the ESI from any of the Defendant’s
devices or accounts.

b. All parties will agree to the recommendation before ES! removal tasks ate began
by Green,

21. If deletion is detected, Green will provide a report to the parties regarding sare.

22. If no Singota data is located, the computers and storage media will be returned to the
Defendant.

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 43 of 46

THE DEFENDANT'S DATA IDENTIFICATION & VERIFICATION

23, Green will provide a list of files identified as potentially responsive to both parties’
counsel, including file name, harvest location, created, modified and accessed dates, as
well as common metadata field,

24, Before Green communicates the contents of any files located on the Defendant’s Storage
Locations to opposing counsel, the Defendant and their counsel, will be given three (3)
days to review those files from the Storage Locations for the Defendant’s personal
information,

25. If the Defendant or their counsel in good faith identifies personal information among the
files Green wishes to communicate to Plaintiff’s counsel, the Defendant’s counsel will
direct Green to not produce those files and instead produce a log of those files
identifying:

a, Name, path and any other metadata available to Green. by her forensic tools as
long as the metadata does not reveal the contents of the file,

b. The reason the file is deemed personal and confidential.

c. Provided, however, that no information related to Singota will be deemed
personal information of Defendant; and ifthe parties dispute whether the contents ‘
of files should be produced to Plaintiff's counsel, the parties may seek-
intervention of the Court.

26. Green will provide to Plaintiff's counsel the above described log along with any other file
not deemed by the'Defendant or their counsel as containing personal information.

ELECTRONICALLY STORED INFORMATION (ESD DESTRUCTION

27. At some future date when the agreement between these parties has been fulfilled, the
« following ESI will need to be destroyed by ESI Team.
a, Original hard drive in the vault of the ESI Team,
b. Control copy (if one was needed) in the vault of the ESI Team,
o, Analysis copy in the vault of ESI Team.
d. Defendant Data copy in the vault of the EST Team.

 

 

 
 

 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 44 of 46

It is so agreed,

ltr (AL,

Christopher C, Murray
Susan Jackson

Ogletree, Deakins, Nash, Smoak & Stewart, P.C,

111 Monument Circle, Suite 4600
Indianapolis, IN 46204

(317) 916-1300

(317) 916-9076 (fax)

christopher murray@ogletree. cor

Attorney for Plaintiff

Jody/M. Butts

Attémey at Law

MoNeely Stephenson

2{50 Intelliplex Drive, Suite 100
Shelbyville, IN 46176

(317) 825-5186

Fax: (317) 825-5109

Jody.m. butts@msth.cam

rth - fault»

Attorney for Defendant

The Partie’ AGREED ORDER FOR INSPECTION OF COMPUTERS AND

ELECTRONIC INFORMATION STORAGE DEVICES is hereby APPROVED,

IT 18 SO ORDERED.

DATED: osled| he

Distribution to:

Christopher C, Murray, Esq.

 

 

OGLETREE, DEARINS, NASH, SMOAK & STEWART, P.C.

111 Monument Circle, Suite 4600
Indianapolis, IN 46204
christopher. murray@oglétree,com

Jady M. Butts

MeNeely Stephenson

2150 Intelliplex Drive, Suite 100
Shelbyville, IN 46176

Jody.m. butts@misth.com

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 45 of 46

EXBIBIT A

AGREEMENT CONCERNING AGREED ORDER FOR INSPECTION OF
COMPUTERS AND ELECTRONIC INFORMATION STORAGE DEVICES

The undersigned hereby acknowledges that she has read the AGREED ORDER FOR.

INSPECTION OF COMPUTERS AND ELECTRONIC INFORMATION STORAGE

DEVICES (“Order”) in BioConvergence LLC d/b/a Singota Solutions v. Jaspreet Attariwala

(Monroe County Circuit Court) and understands its terms, agrees to be bound by each of those

terms, and agrees to subject himself/herself personally to the jurisdiction of the Monroe County

Circuit Court, for the purpose of enforcing its terms,

Dated: 5/ 4 /; ad / GF

4

 

a (St nature
thy tite FV CE)

Print Name

[947 NN. Gftte & Whae

Street Address

(treetele bl Go1sb

City “State Zip

 

 

 

37626438,2

 

 

 

 
 

Case 1:19-mc-00205-RDM Document 1-5 Filed 11/27/19 Page 46 of 46

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF INDIANA

 

 

INDIANAPOLIS DIVISION
BIOCONVERGENCE, LLC, )
)
Plaintiff, )
)
VS. ) Civil Action No, 1:19-cv-01745-SEB-TAB
)
JASPREET ATTARIWALA AND )
SIMRANIJIT JOHNNY SINGH a/k/a )
SIMRANDSIT J. ATTARTWALA a/k/a )
SIM J. SINGH, )
)
Defendants. )
DECLARATION OF BUSINESS CUSTODIAN
I hereby certify that the attached pages is a true and complete copy of the records
and kept in the office of , and I am the legal custodian and keeper

of said records on behalf of said business. I further certify that said records were made and kept
in. the regular course of said business, that it was the regular practice of said office for such
records to be made, and that the records were made at the time of the events, transactions or
occurrences to which they refer or within a reasonable time thereafter by a person with
knowledge,

{ declare under penalty of perjury that the foregoing is true and correct.

Executed on this day of , 2019,

 

CUSTODIAN OF RECORDS

 

PRINT CUSTODIAN NAME

407212251

 

 
